Citation Nr: 0517760	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this case back 
to the RO in October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has a history of a hepatitis B infection, but 
his liver is currently asymptomatic, with no evidence of 
intermittent fatigue, malaise, anorexia, or incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  While 
the veteran reported recent VA treatment in June 2004, he did 
not indicate that this treatment specifically involved 
infectious hepatitis or any other disorder of the liver.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed February 2000 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Moreover, the appealed rating decision predated 
the passage of the VCAA.  Accordingly, the Board finds that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  Rather, remanding this 
case back to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a July 1972 rating decision, the RO granted service 
connection for infectious hepatitis on the basis of a 
diagnosis of this disorder in February 1970, soon following 
service.  A zero percent evaluation was assigned, effective 
from December 1969.  In an October 1989 rating decision, the 
RO increased this evaluation to 10 percent, effective from 
May 1989, in view of gastrointestinal complaints from the 
veteran's September 1989 VA examination.  However, in March 
1993, the RO reduced this evaluation to zero percent, 
effective from February 1993, following a February 1993 VA 
examination showing no ongoing liver disease.  Although the 
veteran appealed this reduction, it was confirmed by the 
Board in an April 1997 decision.

Private abdominal x-rays from August 1999 revealed that the 
liver had a very slightly lower attenuation than the spleen, 
suggesting some minimal fatty infiltration.  There were no 
focal defects.  The spleen was enlarged, with no focal 
defects.  The impression was mild to moderate splenomegaly.

In August 1999, the veteran underwent a VA examination at a 
private facility.  In the examination report, the examiner 
indicated that the veteran's concerns were centered around 
"what sounds to be a gastroenteritis."  Upon examination, 
the veteran's abdomen was soft and nontender, and his liver 
was within normal size and range on palpation.  There was no 
evidence of telangiectasias or aberrant blood vessels along 
the abdominal wall.  There was also no tenderness upon 
palpation of the pancreatic distribution of the abdomen.  The 
veteran did not exhibit any asterixis or signs of jaundice on 
the "[t]ruly benign" physical examination.  Following 
further testing, the examiner noted previous hepatitis B 
exposure, without ongoing activity demonstrated in the lab 
findings.  The examiner also noted indirect 
hyperbilirubinemia without elevation of other liver enzymes, 
suggestive of Gilbert's disease (a benign spontaneous/genetic 
condition); and fatty infiltration of the liver, without 
evidence of ongoing hepatocellular damage.

A privately conducted VA examination report, from January 
2003, reflects that the veteran reported weight loss but 
denied abdominal pain, nausea, distention, melena, and 
hematemesis.  Upon examination, the abdomen was soft, 
nontender, and non-distended, and bowel sounds were positive.  
A diagnosis of a history of hepatitis B, with a positive 
hepatitis B surface antibody, was rendered.

Following the Board's October 2003 remand, the veteran was 
afforded a further VA infectious, immune, and nutritional 
disabilities examination in August 2004.  The examiner who 
conducted this examination reviewed the claims file in 
conjunction with the examination and noted that a hepatitis 
profile from January 2003 revealed a negative hepatitis A and 
C profile, as well as a hepatitis B profile consistent with 
previous exposure and now complete immunity.  Also, liver 
function tests performed in 1999 and 2003 revealed normal 
transaminase and alkaline phosphatase.  The veteran was noted 
to have no current hepatitis symptoms, although there were 
intermittent gastroesophageal reflux disease (GERD) symptoms.  
Upon examination, the abdomen was soft, with no 
hepatosplenomegaly.  There was no cutaneous stigmata of liver 
disease.  Diagnostic and clinical tests included a negative 
digital fecal occult blood test, a negative hepatitis C 
antibody, a non-reactive hepatitis A antibody, a negative 
hepatitis B surface antigen, and a low titer positive 
hepatitis B surface antigen.  The pertinent diagnosis was a 
hepatitis B infection, resolved with serology consistent with 
immunity.

The RO has evaluated the veteran's infectious hepatitis at 
the zero percent rate under 38 C.F.R. § 4.114, Diagnostic 
Code 7345.  Under this section, a zero percent evaluation 
contemplates a nonsymptomatic chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, but excluding bile duct disorders and hepatitis 
C).  A 10 percent evaluation is warranted in cases of 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Under this section, an "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.

In this case, the veteran's only current gastrointestinal 
symptomatology has been attributed to upper gastrointestinal 
(e.g., GERD) problems.  His liver, however, has been shown to 
be essentially asymptomatic.  Repeated VA examinations have 
revealed no current hepatitis B activity.  There is no 
evidence that the veteran's history of a hepatitis B 
infection has resulted in intermittent fatigue, malaise, or 
anorexia.  Moreover, there is no evidence of incapacitating 
episodes, as defined under Diagnostic Code 7345.  In short, 
there are no findings corresponding with the criteria for a 
10 percent evaluation under this section.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for infectious hepatitis, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to a compensable evaluation for 
infectious hepatitis is denied.

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


